                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 05008DCA-F858-4752-A84D-FD2F5EF89EBF   8   Filed 06/05/20   Page 1 of 4




         Jesse Merrithew, OSB No. 074564
         Email: jesse@lmhlegal.com
         Viktoria Safarian, OSB No. 175487
         Email: viktoria@lmhlegal.com
         Levi Merrithew Horst PC
         610 SW Alder Street, Suite 415
         Portland, Oregon 97205
         Telephone: (971) 229-1241

         Juan C. Chavez, OSB No. 136428
         Email: jchavez@ojrc.info
         Brittney Plesser, OSB No. 154030
         Email: bplesser@ojrc.info
         Alex Meggitt, OSB No. 174131
         Email: ameggitt@ojrc.info
         Franz H. Bruggemeier, OSB No. 163533
         Email: Fbruggemeier@ojrc.info
         Oregon Justice Resource Center
         PO Box 5248
         Portland, OR 97208
         Telephone: 503 944-2270

         J. Ashlee Albies, OSB No. 051846
         Email: ashlee@albiesstark.com
         Whitney B. Stark, OSB No. 090350
         Email: whitney@albiesstark.com
         Maya Rinta, OSB No. 195058
         Email: maya@albiesstark.com
         Albies & Stark LLC
         1 SW Columbia St. Suite 1850
         Portland, Oregon 97204
         Telephone: (503) 308-4770
         Facsimile: (503) 427-9292

         Attorneys for Plaintiffs

                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON
                                            PORTLAND DIVISION
          DON’T SHOOT PORTLAND, et al.
                                                         Case No.
                   Plaintiffs
                                                         DECLARATION IN SUPPORT OF PETITION
                   v.                                    FOR TEMPORARY RESTRAINING ORDER

          CITY OF PORTLAND, a municipal corporation,

                   Defendant.



          Page 1           DECLARATION OF MARA KRUSZEWSKI
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 05008DCA-F858-4752-A84D-FD2F5EF89EBF      8   Filed 06/05/20     Page 2 of 4




         I, Mara Kruszewski, declare as follows pursuant to 28 USC § 1746:

          1. I have personal knowledge of the information contained in this declaration. If called upon to

              do so, I could and would competently testify regarding the matters set forth herein.

          2. I have lived in Portland for approximately three years.

          3. On Sunday, March 31, 2020, I went to a protest at approximately 5-6pm to march because I

              believe that Black lives matter, I believe that George Floyd deserves justice, Breonna Taylor

              deserves justice, Tony McDade, and all other Black people who have been killed through

              police violence.

          4. We marched from Laurelhurst Park all the way down to the Justice Center (Multnomah

              County Detention Center) downtown. I was with my partner and two friends; we had other

              friends that we would meet up with on and off.

          5. I wear contacts. I had been instructed to take them out by fellow protestors because if they

              administered tear gas, my contacts would melt in my eyes and I may become blind. After

              taking them out, I could not see far away faces or read street signs; everything was a little

              blurry, but I could still make out shapes and identify what was going on.

          6. The crowd around us was chanting, and we were chanting along.

          7. I did not throw anything or engage in any property destruction. I did not see any people in

              the crowd attacking people or being violent towards other human beings. As the marching

              ended, I situated myself behind a few lines of people in front of the police, diagonal from

              the corner of SW 3rd & Main Street in downtown Portland.

          8. Around 11:30pm-12:00am, I heard the police say over the speaker something like: "This is

              the Portland Police. We have determined this protest unlawful. Move your protest West to

              the park or you will be subject to force if you do not leave." My friends and I had no idea

              why this protest was unlawful, why we had to move. The police said that ambulances were

          Page 2         DECLARATION OF MARA KRUSZEWSKI
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 05008DCA-F858-4752-A84D-FD2F5EF89EBF     8   Filed 06/05/20     Page 3 of 4




              trying to come through, but we did not see or hear any ambulances throughout the duration

              of the night. I saw a medic make their way through the crowd as people moved aside so that

              the medic could attend to an apparent medical emergency diagonal from us on SW 3rd &

              Main Street.

          9. Close to 3rd & Main Street I saw a small firework towards the Justice Center, but it was a

              good distance from where the police were. Suddenly, tear gas and flash bangs were falling

              all around us. I could not count how many. One tear gas canister fell right next to my

              partner. My friends and I linked arms and tried to get away (towards the statue of the

              moose/deer facing the Justice Center). I saw more tear gas canisters being thrown into the

              park where we were heading and protestors were trying to leave towards, so we could not

              escape it.

          10. My eyes burned, my lungs burned, my nose burned, and snot was pouring uncontrollably

              onto my face mask. I was already visually impaired without contacts or glasses, and my

              partner was trying to lead me out running and dragging me to safety while they were

              coughing uncontrollably, I was yelling "I can't see! stop I can't see where I'm going!" I was

              freaking out because I was in so much pain and thought I was going to trip and run into

              people. People were running around everywhere and yelling, and everyone seemed so

              afraid. Four people in the crowd saw my distress and attempted to pour milk into my eyes

              and wash it out, but it wasn't working and I couldn't open my eyes. I came across another

              stranger in the crowd who had baking soda and water that they poured into my eyes, which

              helped. My partner has asthma and didn't have their inhaler and after getting neutralized

              with the baking soda and water as well, they were able to see better but were having trouble

              breathing.

          11. We had to walk back to my car near Laurelhurst Park, at least 3 miles away. My partner did

          Page 3           DECLARATION OF MARA KRUSZEWSKI
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 05008DCA-F858-4752-A84D-FD2F5EF89EBF         8   Filed 06/05/20   Page 4 of 4




              not have their inhaler and still could not breathe the whole walk back. I was so afraid that

              my partner would have a lethal asthma attack and we would have no way to help them. We

              were terrified on the whole way that we would be arrested but we don't know what we did

              wrong.

          12. I cried so much because of the fear the next day and the day after. I could not believe the

              force I saw coming from the police. I could not understand why they kept throwing tear gas

              in the direction that they told us to retreat too.

          I declare under penalty of perjury under the laws of the United States of America that the

          foregoing is true and correct.

                          Executed on June 5, 2020.



                                                                   ___________________________
                                                                   Mara Kruszewski




          Page 4          DECLARATION OF MARA KRUSZEWSKI
